DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
Claim 1 line(s) 4 sets forth the limitation “the pH of the aqueous solution”. An aqueous solution is inherently going to have a certain pH and thus the antecedent basis for this term is provided in the claim.
Claim Objections
Regarding claim 3, the claim is objected to because the claim does not end with a period. See MPEP 608.01(m).
Claim 6 line(s) 1-3 sets forth the limitation “the further comprising […] decreasing the pH of the second aqueous solution with the dissolved crystallized sodium sulfate is decreased”, which should be corrected to - - [[the]] further comprising […] decreasing the pH of the second aqueous solution with the dissolved crystallized sodium sulfate 
Claim 10 line(s) 1 sets forth the limitation “method”, which should be corrected to - - The method - -. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 8,14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 line(s) 1-2 sets forth the limitation “the second aqueous solution”. There is insufficient antecedent basis for this limitation in the claim. Perhaps the Applicant intended claim 8 to depend from claim 6.
Claim 14 sets forth the limitation “the crystallized sodium sulfate is of a Pro Analysis quality”. The claim is indefinite, because it does not particularly state the “quality” (assuming this means a certain purity) of the crystallized sodium sulfate and thus the metes and bounds of the claim cannot be ascertained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3,5-15,17-20 are rejected under 35 U.S.C. 103 as being unpatentable over LINDBERG (US 5628874) in view of NAUDIN (FR 2761088).
Regarding claims 1-2,14-15, LINDBERG teaches reduction of chloride in pulping chemical recovery systems (title, Figs.) including a method of treating fly ash (“precipitator dust”; abstract) containing sodium sulfate from a recovery boiler of a chemical pulp mill (abstract), wherein the fly ash is removed from a chemical cycle of the chemical pulp mill resulting in adjusting the chemical balance (C2/L8-13), said method comprising:
a) dissolving the fly ash in an aqueous solution (Fig. 1 #3; C8/L23-24), and adjusting the pH of the aqueous solution to about 12, which anticipates the claimed pH range of at least eleven, with alkali to precipitate impurities from the aqueous solution with the fly ash (Fig. 1 #6; C8/L28-31),
b) filtering the aqueous solution with the fly ash to remove the precipitated impurities (Fig. 1 #7; C8/L32-35), and
d) using crystallized sodium sulfate as an initial material (C7/L22-25) for producing sodium and sulfur containing chemicals (e.g. sulphuric acid and sodium hydroxide; abstract).
LINDBERG does not teach crystallizing sodium sulfate in the filtered aqueous solution. However, NAUDIN teaches recovery of sodium sulphate, from solid fly ash obtained by incinerating paper treatment black liquor (title, Figs.; see translation) including a method of treating fly ash containing sodium sulfate from a recovery boiler (title; P1/L21) of a chemical pulp mill (black liquor is a byproduct of a chemical pulp mill; P1/L18-20, which is recycled; P1/L21-24), wherein the fly ash is removed (P1/L36-37) from a chemical cycle of the chemical pulp mill resulting in adjusting the chemical balance, said method comprising:
a) dissolving the fly ash in an aqueous solution (P2/L40) to precipitate impurities from the aqueous solution with the fly ash (P2/L40-41),
c) crystallizing sodium sulfate in the aqueous solution with the fly ash (P2/L44-45,56-58), and separating sodium sulfate crystals from the aqueous solution with the fly ash by e.g. filtering (P2/L58-59,P6/L235-238), and
d) using the crystallized sodium sulfate or sodium sulfate produced from the crystallized sodium sulfate as process chemical (P8/L312-313). 
NAUDIN teaches that the crystallization is economical (P1/L37) and allows for a recovery of a practically pure crystalline sodium sulphate (P2/L44-50). Note that LINDBERG appreciates the need for a crystalline sodium sulphate (C7/L22-25).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the method of LINDBERG with a crystallization step of NAUDIN in order to recover pure crystalline sodium sulphate for the production of sodium/sulfur products. The references are combinable, because they are in the same technological environment of fly ash recovery technology. See MPEP 2141 III (A) and (G).
Regarding claim 3, NAUDIN teaches the sodium sulfate is separated from the filtered aqueous solution with the fly ash by e.g. cooling crystallization (abstract).
Regarding claims 5-9,17-19, LINDBERG teaches dissolving the sodium sulfate in a second aqueous solution (Fig. 1 #9), and decreasing the pH of the second aqueous solution with acid, the acid is an acid salt produced in a chloride dioxide plant (C7/L27-28,38; C8/L38-44) to the second aqueous solution with the sodium sulfate resulting in precipitation of calcium and removal of carbonate (C8/L38-40), and separating the sodium sulfate from the precipitated calcium and the calcium is precipitated from the sodium sulfate in the second aqueous solution in an ion-exchange column (Fig. 1 #8; C4/L21-24; C8/L35-37).
Regarding the order of steps, it is obvious to one having ordinary skill in the art to arrange the crystallizer, the cation exchange column and acid precipitation in any desired order as would make a predictable result in the removal of known undesirable inorganic ion contaminants such as calcium. See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results). MPEP 2144.04.IV.C.
Regarding claim 10, NAUDIN teaches the crystallized sodium sulfate in step d) are e.g. decahydrate of sodium sulfate or Glauber's salt (P2/L45).
Regarding claim 12, LINDBERG teaches the sodium sulfate is used outside the chemical pulp mill (C3/L5-7).
Regarding claim 13, LINDBERG teaches separating a chloride and potassium containing solution from the filtered aqueous solution (abstract; C2/L8-13; C3/L14-15; C4/L7-10; C7/L52-61). See also NAUDIN P2/L48-50.
Regarding claim 11,20, LINDBERG teaches the sodium sulfate is used as an initial material in e.g. an electrolysis process to produce sodium and sulfur chemicals (abstract; C7/L22-25; Fig. 1 #10).
Claim(s) 4,16 are rejected under 35 U.S.C. 103 as being unpatentable over LINDBERG (US 5628874) in view of NAUDIN (FR 2761088) and WIMBY (WO 2011002354).
Regarding claims 4,16, LINDBERG is silent as to the temperature in which the fly ash is dissolved. However, one having ordinary skill in the art would understand that the temperature may be optimized for the purpose of effecting dissolution of the fly ash in an aqueous medium. WIMBY teaches a process for improved leaching of electrostatic precipitator ash from a recovery boiler (title, Figs.) including dissolving fly ash from a recovery boiler (abstract) at a temperature of e.g. about 80ºC (P5/L20-21), which anticipates the claimed range of 32°C to 100°C.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to specify the temperature of step a in the method of LINDBERG to be with the claimed range to effect dissolution of fly ash as is known in the art. The references are combinable, because they are in the same technological environment of fly ash recovery technology. See MPEP 2141 III (A) and (G).
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
TRAN et. al. 2004. Chloride and potassium removal processes for kraft pulp mills: a technical review.
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/           Examiner, Art Unit 1777